     DALE A. BLICKENSTAFF - #40681
1    Attorney At Law
     7081 N. Marks Avenue, # 104
2
     Fresno, California 93711
3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
4    Email: dabnabit74@gmail.com

5    Attorney for Defendant,
     RAFAEL GARCIA
6

7

8                               UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                     )   Case No.: 1:18-CR-00055 LJO/SKO
                                                   )
12                                                 )   APPLICATION TO EXONERATE DEED
                           Plaintiff,              )   OF TRUST WITH ASSIGNMENT OF
13                                                 )   RENTS AND TO RECONVEY TITLE OF
     vs.                                           )   REAL PROPERTY; ORDER THERETO
14                                                 )
     RAFAEL GARCIA,                                )
15                                                 )
                                                   )
16                         Defendant.              )
                                                   )
17

18           Defendant, RAFAEL GARCIA, JR., hereby requests that this court order the exoneration
19   of the $105,564.99 Deed of Trust with Assignment of Rents currently on file with the Kern
20   County Assessor-Recorder as Document No. 218074902.
21           On June 4, 2018, a total equity property bond was ordered in the above captioned matter,
22   to be secured by the property of Rafael Garcia, Sr., Defendant’s father. On June 15, 2018, a
23   Deed of Trust with Assignment of Rents in the amount of $105,564.99 was filed with the Kern
24   County Assessor-Recorder as Document No. 218074902 on the property of Rafael Garcia, Sr.
25   On May 20, 2019, Defendant, RAFAEL GARCIA, JR., appeared in the Eastern District of
26   California before Chief District Court Judge Lawrence J. O’Neill, and was sentenced to 120
27   months in the custody of the Bureau of Prisons and was immediately taken into custody.
28   Therefore, since Defendant, RAFAEL GARCIA, JR., has satisfied the conditions of release in


           APPLICATION TO EXONERATE DEED OF TRUST WITH ASSIGNMENT OF RENTS AND TO
                       RECONVEY TITLE OF REAL PROPERTY; ORDER THERETO
                                              1
1    the Eastern District of California, he requests that the Deed of Trust (Document No. 218074902)
2    now on file with the Kern County Assessor-Recorder, be exonerated and title of the real property
3    described therein be reconveyed to Rafael Garcia, Sr.
4    Dated: May 23, 2019                   Respectfully submitted,
5

6                                          By   /s/ Dale A. Blickenstaff
                                           DALE A. BLICKENSTAFF, Attorney for
7                                          RAFAEL GARCIA, JR.
8

9

10                                               ORDER
11

12
            IT IS HEREBY ORDERED that the Deed of Trust with Assignment of Rents filed on

13
     June 15, 2018, with the Kern County Assessor-Recorder as Document No. 218074902, be

14
     exonerated and that title to the property described therein be reconveyed to Rafael Garcia, Sr.

15
            IT IS SO ORDERED.
16

17
            Dated:     May 23, 2019                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28



          APPLICATION TO EXONERATE DEED OF TRUST WITH ASSIGNMENT OF RENTS AND TO
                      RECONVEY TITLE OF REAL PROPERTY; ORDER THERETO
                                             2
